Citation Nr: 1441817	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in relevant part, granted service connection for PTSD and bilateral hearing loss, and assigned a 30 percent disability rating and a noncompensable disability rating, respectively, effective March 28, 2005.  

In a May 2009 rating decision, the RO increased the rating for PTSD to 50 percent, effective October 9, 2007.

In a July 2011 decision, the Board denied entitlement to an initial compensable rating for bilateral hearing loss, granted an initial rating of 50 percent for PTSD, effective March 28, 2005, and remanded the issue of entitlement to a disability rating higher than 50 percent for PTSD for further development.  

During the pendency of the remanded appeal, the Veteran appealed the Board's denial of his increased rating claim for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In March 2012, the Court issued an Order granting a March 2012 Joint Motion for Partial Remand (JMR), and thus vacated that portion of the Board's July 2011 decision that denied entitlement to a compensable disability rating for bilateral hearing loss and remanded the issue to the Board.  The March 2012 JMR specifically provided that the Board should consider whether entitlement to an extraschedular rating was raised by the record and address the adequacy of the August 2005 VA audiological examination in light of Martinak v. Nicholson, 21 Vet. App. 447 (2007) (interpreting VA regulations as requiring VA audiologists to comment on the functional effects caused by a hearing disability).

The issue of entitlement to an earlier effective date for the award of service connection for type II diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2013 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher disability rating for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has had no more than level I hearing impairment in the right ear and level II hearing impairment in the left ear during the entire appellate period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Regarding the duty to assist, VA has obtained VA treatment records, and has provided the Veteran with adequate VA examinations.  Together with his contentions of record, all necessary findings, including reports of functional impairment, are of record.  

The agency of original jurisdiction substantially complied with the Board's December 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In relevant part, the Board remanded this claim to specifically afford the Veteran a new VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  An adequate VA examination was conducted in April 2013.  The examiner discussed the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak, 21 Vet. App. at 455.  The examiner reported that hearing loss impacted the ordinary conditions of daily life and noted the Veteran's report that he had difficulty understanding speech in areas of background noise.

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Initial Disability Ratings

	A.  Governing Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court held that for an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Id.  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100 (2013).  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak, Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86 (2013).  There is no evidence of an exceptional pattern of hearing loss in this appeal.

The Veteran's hearing acuity was initially evaluated during an August 2005 VA examination.  The results of audiometric testing were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
15
20
55
70
LEFT
20
30
65
70

The average pure tone threshold in the Veteran's right ear was 40 decibels, and the average pure tone threshold in his left ear was 46.25 decibels.  Maryland CNC speech recognition testing revealed a score of 96 percent for both ears.  

Audiometric testing was conducted during an August 2007 VA audiological consultation.  Results of audiometric testing were as follows in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
65
75
LEFT
30
35
80
80

The average pure tone threshold in the Veteran's right ear was 50 decibels and the average pure tone threshold in his left ear was 56.25 decibels.  Maryland CNC speech recognition testing revealed a score of 92 percent for the right ear, and a score of 88 percent for the left ear.  

A subsequent VA audiological examination was conducted in October 2007.  Results of audiometric testing from the examination were as follows in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
65
75
LEFT
25
35
80
75

The average pure tone threshold in the Veteran's right ear was 48.75 decibels and the average pure tone threshold in his left ear was 53.75 decibels.  Maryland CNC speech recognition testing revealed a score of 94 percent for both ears. 

A more recent VA audiological examination was conducted in April 2013.  Results of audiometric testing performed during that examination are as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
20
40
65
75
LEFT
25
30
70
70

The average pure tone threshold in the Veteran's right ear was 50 decibels, and the average pure tone threshold in his left ear was 48.75 decibels.  Maryland CNC speech recognition testing revealed a score of 92 percent for the right ear and 90 percent for the left.  

The results of all audiometric testing conducted in August 2005, August 2007, October 2007, and April 2013 reveals results that equate to the assignment of only level I hearing loss for the right ear, and no more than level II hearing loss for the left ear, upon application of Table VI, and these assignments corresponds to a noncompensable disability rating for the entire appellate period when applied to Table VII.  See 38 C.F.R. § 4.85.

The evidence does not support a finding that the Veteran is entitled to a compensable disability rating for his service-connected bilateral hearing loss, as he has at no time been shown to have more than Level I hearing loss for the right ear or Level II hearing loss for the left ear during the course of his appeal.  See 38 C.F.R. § 4.85, Table VI. 

The Board has considered the Veteran's statements regarding his hearing loss, including his report in his October 2007 VA Form 9 and his report to the April 2013 VA examiner that he has had difficulty understanding speech in the presence of background noise.  As just noted the schedular rating is based on the mechanical application of the rating criteria to the test results.  Martinak.  While his competent testimony has been taken into consideration, his described symptomatology does not alter the Board's rating assignment.

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected hearing loss (i.e., significant hearing impairment, and difficulty understanding speech in the presence of background noise) are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  Even if the symptoms could be construed as outside of those contemplated by the rating schedule, there is no evidence of exceptional factors.  The disability has not required hospitalization and no specific impacts on work have been reported.  Although the VA examiner checked a box on the examination form indicating that there were impacts on daily life, including work, the same examiner opined that the hearing loss would not prevent the Veteran from communicating effectively in all employment situations.  A number of vocational experts and medical professionals have commented on the impact of the service connected disabilities on the Veteran's ability to work, none have reported anything approaching marked interference with employment from hearing loss.

The question of entitlement to an extraschedular rating on the basis of the combined effects of the service connected disabilities will be considered in conjunction with the adjudication of the PTSD rating and entitlement to TDIU.  

The applied rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 


REMAND

With respect to the Veteran's claim for a higher initial disability rating for PTSD, a review of the record indicates that he has received substantial treatment at his local Vet Center.  Records of this treatment have not been associated with the claims file.  38 C.F.R. § 3.159(c) (2013).

There are several opinions from medical and vocational experts to the effect that the service connected PTSD prevents the Veteran from engaging in gainful employment.  The Veteran does not currently meet the percentage requirements for TDIU and the Board cannot grant that benefit in the first instance without referring the clam to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The TDIU claim is inextricably intertwined with the increased rating claim for PTSD.  Cf. Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain a complete copy of the Veteran's Vet Center treatment records.

If requested records cannot be obtained, notify the Veteran, tell him of the attempts made and give him the opportunity to provide such records, and notify him of any further actions that will be taken with regard to his claim.

2.  If the records show any change in the severity of PTSD; afford the Veteran a new VA examination to evaluate the severity of the disorder.

3.  If there is any period since 2006 when the Veteran did not meet the percentage requirements for TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


